Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office Action is in response to claims received on 6/1/2020.

Examiner's Amendment
Claims 1-6 are canceled. This application is in condition for allowance except for the presence of claims 1-6, directed to a group nonelected without traverse. Accordingly, claims 1-6 have been canceled.
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. Authorization for this examiner’s amendment was given in a telephone interview with the Applicants’ representative Mr. Raymond DiPerna, Registration No. 44,063 on 3/25/2021.
7. (Amended) A method for receiving a paging message, comprising: 
configuring, by a network, a paging time unit, the paging time unit comprising at least a first type of paging time unit corresponding to a first maximum number of paged UEs and a second type of paging time unit corresponding to a second maximum number of paged UEs;
configuring, by the network, a paging configuration parameter, the paging configuration parameter comprising the paging time unit and information on the maximum number of paged UEs corresponding to the paging time unit;
sending, by the network, a paging message according to the paging configuration parameter;
receiving, by a UE,  the paging message; and 

determining, by the UE, based on the paging configuration parameter, a value of the paging time unit.
8. (Original) The method of claim 7, wherein the maximum number of paged UEs corresponding to the first type of paging time unit is different from the maximum number of paged UEs corresponding to the second type of paging time unit.
9. (Original) The method of claim 7, wherein the first type of paging time unit corresponds to a first type of time-frequency resource, and the second type of paging time unit corresponds to a second type of time-frequency resource.
10. (Original) The method of claim 9, wherein a time-frequency resource site corresponding to the first type of time-frequency resource is different from a time-
11. (Original) The method of claim 9, wherein the first type of paging time unit corresponding to the first type of time-frequency resource comprises: a time-frequency resource corresponding to the first type of paging time unit and a nominal resource for sending a Synchronization Signal (SS) block being frequency-divisional, on a symbol where the nominal resource for sending the SS block is arranged.
12. (Original) The method of claim 9, wherein the second type of paging time unit corresponding to the second type of time-frequency resource comprises: a time-frequency resource corresponding to the second type of paging time unit comprising a time-frequency resource where a nominal resource for not sending a Synchronization Signal (SS) block is arranged. on a symbol where the nominal resource for not sending the SS block is arranged.
13. (Original) The method of claim 7, wherein the paging time unit comprises a Paging Occasion (PO) or a part of time units in the PO.
14. (Amended) A device for sending a paging message,  the device being configured to: 


configure, by a network, a paging time unit, the paging time unit comprising at least a first type of paging time unit corresponding to a first maximum number of paged UEs and a second type of paging time unit corresponding to a second maximum number of paged UEs;
configure, by the network, a paging configuration parameter, the paging configuration parameter comprising the paging time unit and information on the maximum number of paged UEs corresponding to the paging time unit;
send, by the network, a paging message according to the paging configuration parameter;
receive, by a UE, the paging message; and
determine, by the UE, based on the paging configuration parameter, a value of the paging time unit.
15. (Original) The device of claim 14, wherein the maximum number of paged UEs corresponding to the first type of paging time unit is different from the maximum number of paged UEs corresponding to the second type of paging time unit

17. (Original) The device of claim 16, wherein a time-frequency resource si/e corresponding to the first type of time-frequency resource is different from a time-frequency resource site corresponding to the second type of time-frequency resource, and/or a time-frequency resource multiplexing manner for the first type of time-frequency resource with a Synchronization Signal (SS) block is different from a time-frequency resource multiplexing manner of the second type of time-frequency resource with the SS block.
18. (Original) The device of claim 16, wherein the first type of paging time unit corresponding to the first type of time-frequency resource comprises: a time-frequency resource corresponding to the first type of paging time unit and a nominal resource for sending a Synchronization Signal (SS) block being frequency-divisional on a symbol where the nominal resource for sending the SS block is arranged.
19. (Original) The device of claim 16, wherein the second type of paging time unit corresponding to the second type of time-frequency resource comprises: a time-frequency resource corresponding to the second type of paging time unit comprising a time-frequency resource where a nominal resource for not sending a Synchronization Signal (SS) block is arranged, on a symbol where the nominal resource for not sending the SS block is arranged.
20. (Original) The device of claim 14, wherein the paging time unit comprises a Paging Occasion (PO) or a part of time units in the PO.

Telephone Election
During a telephone conversation with Mr. Raymond DiPerna, Registration No. 44,063 on 2/23/2021, a provisional election was made without traverse to prosecute the invention of Invention II, formed by claims 7-20. Affirmation of this election must be made by applicant in replying to this Office action. Claims 1-6 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Restriction Analysis
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Invention I, formed by claims 1-6, drawn to Fig. 8 of the drawings, explained in par 46-58 of the Specification, classified as H04W 68/005; Invention I is a network which determines, based on a parameter, a maximum number of User Equipments (UEs) paged by a paging message, and then sends the paging message to the determined max number of UE's. Invention I requires a search for at least the following features not required by Invention II – please refer to the excerpts from claim 1, below: 
a network which determines (instead of the determining being performed by the UE), according to a paging configuration parameter, a maximum number of User Equipments (UEs) paged by a paging message, and then
sends the paging message, according to the paging configuration parameter, to the determined max number of UE's.

    PNG
    media_image1.png
    155
    1015
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    79
    1009
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    360
    762
    media_image3.png
    Greyscale

Therefore, the field of search for Invention I is different from, and requires a search query different than, Invention II.

II. Invention II, formed by claims 7-20, drawn to Fig. 10 of the drawings, explained in par 71-80 of the Specification, classified as H04W 88/02; Invention II is a UE which determines internally, without the network, according to a parameter received from the network, a maximum number of UEs paged by a paging message. Invention II requires a search for at least the following features not required by Invention I – please refer to the excerpt from claim 7, below: 
receiving, by a UE, a paging message sent by a network according to a paging configuration parameter, and
by the UE (instead of determining by the network), according to the paging configuration parameter, a maximum number of UEs paged by the paging message.

    PNG
    media_image4.png
    205
    1012
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    298
    770
    media_image5.png
    Greyscale

It is also noted that claims 7 and 14 recite functional language "wherein the paging configuration parameter is configured to determine a maximum number of UEs paged by the paging message"  which does not pass prong (C) in the analysis recited in MPEP 2181:
(A) the claim limitation uses the term "means" or "step" or a term used as a substitute for "means" that is a generic placeholder for performing the claimed function: claimed "paging configuration parameter" is a nonce word, so the limitation passes (A); 
(B) the term "means" or "step" or the generic placeholder is modified by functional language, typically, but not always linked by the transition word "for" (e.g., "means for") or another linking word or phrase: claims 7 and 14 recite "the paging configuration configured to (transition words "configured to") determine a maximum number of UEs paged by the paging message", so the limitation passes (B); and
(C) the term "means" or "step" or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function: claimed nonce word "paging configuration parameter" is modified by a UE, because it is the UE which processes the parameter to determine the max number of UE's; therefore, the limitation does not pass (C).
Therefore, the field of search for Invention II is different from, and requires a search query different than, Invention I.

Distinctness
The inventions are independent or distinct, each from the other because:
Inventions I, II are related as combination and subcombination. A combination is an organization of which a subcombination is a part (MPEP 806.05(a)): Invention II (a UE which determines internally, without the network, according to a parameter received from the network, a maximum number of UEs paged by a paging message) is part of Invention I (a network which determines, based on a parameter, a maximum number of User Equipments (UEs) paged by a paging message, and then sends the paging message to the determined max number of UE's).
Inventions I, II are related as combination and subcombination. Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the 
the combination as claimed (Invention I) does not require the particulars of the subcombination as claimed (Invention II) for patentability, because: limitations of Invention I such as a network which determines, according to a paging configuration parameter, a maximum number of User Equipments (UEs) paged by a paging message, and then sends the paging message, according to the paging configuration parameter, to the determined max number of UE's, do not require the particulars of Invention II, such as determining, by the UE (instead of determining by the network), according to a paging configuration parameter, a maximum number of UEs paged by the paging message; and
the subcombination (Invention II) has utility by itself or in other combinations, such as: determining, by the UE (instead of determining by the network), according to a paging configuration parameter, a maximum number of UEs paged by the paging message – Invention II would have utility in a system with or without the limitation of a network which determines, according to a paging configuration parameter, a maximum number of User Equipments (UEs) paged by a paging message as in Invention I, since Invention II performs such determination internally.
An argument frequently seen is that that the inventions would (allegedly) overlap in scope, or that the inventions are not (allegedly) mutually exclusive; however, this matter is not germane to a requirement for restriction between inventions that are related as combination and subcombination. In other words, the MPEP does not require combination and subcombination to be mutually exclusive.


To Establish Burden AND Requirement for Election and Means for Traversal for all Restrictions, other than an Election of Species
Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
a. the inventions have acquired a separate status in the art in view of their different classification;
b. the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
c. the inventions require a different field of search (see MPEP § 808.02): each invention requires a field of search, and a search query, that is different from the field of search and search query for the other Inventions, as demonstrated in the above description of each invention.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.



Subject Matter Eligible under 35 USC 101
Please refer to the Subject Matter Eligibility Test for Products and Processes in MPEP 2106 and in the 2019 Revised Patent Subject Matter Eligibility Guidance:

    PNG
    media_image6.png
    776
    1416
    media_image6.png
    Greyscale

Step 1: Claims 7-20, as described in the Examiner's amendment to be entered, include claims directed to a process, and claims directed to a machine, which are statutory categories (MPEP 2106); therefore, the answer in step 1 is YES. 
Step 2A prong 1: yes, the independent claims recite an abstract idea of a mental process, including an observation, of the paging time unit comprising at least two different types of paging time units; therefore, the answer is YES.
Step 2A prong 2: yes, the claim does recite additional elements that integrate the exception into a practical application of the exception. The base station sends a message containing a paging parameter to a user equipment (UE), which then calculates a paging time, which is the time when the paging message is to be received by the UE, enabling the base station to aggregate messages for UE's of the same paging time, and send them eligible in step 2A.

Reasons for Allowance
Claims 7-20 are allowed; the following is an examiner’s statement of reasons for allowance: claim 7, a method claim, is the broadest independent claim.
Mochizuki et al (publication number 2020/0120633), hereinafter Mochizuki, teaches in Fig. 15, 16 and par 200, 204, 206 217 a base station which 1. sets a maximum value of the paging record number per UE type (maxpagerec); 2. assembles a paging message containing a paging record list of user equipment identities of UEs being called, 

    PNG
    media_image7.png
    563
    452
    media_image7.png
    Greyscale
 
    PNG
    media_image8.png
    563
    620
    media_image8.png
    Greyscale

Rashid et al (publication number 2017/0064671), hereinafter Rashid, also teaches a paging message assembled by a base station in Fig. 5, containing a paging record list, which is a list containing the identifiers of all the UE's to be paged; the base station can dynamically select a paging message format based on the number of UEs to be paged at a particular time (equivalent to the paging occasion, Rashid par 74).

    PNG
    media_image9.png
    466
    661
    media_image9.png
    Greyscale

Mochizuki addresses the base station determining a max number of UE's to be paged, and the UE being capable of recognizing  that number in the paging message; Rashid's base station determines a paging occasion, which is a time when a UE is supposed to be paged, and also determines a number of UE's to be paged; however, no combination of these references would teach or suggest or render obvious a network, or a base station, which can configure a paging time unit of one out of two types, each type corresponding to a respective maximum number of paged UEs; then configure (by the network or base station) a paging configuration parameter comprising the paging time unit and information on its corresponding maximum number of paged UEs; send to a UE a paging message, for the UE to determine its paging occasion, i.e. the time when the UE will be paged, as claimed.
Regarding claim 14, claim 14 incorporates all limitations of method claim 7; therefore, the above reasons for allowance also apply to claim 14.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD EISNER whose telephone number is (571)270-3334.  The examiner can normally be reached on Monday and Tuesday from 9:00 AM to 5:30 PM. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kathy Wang-Hurst, can be reached on 571-270-5371. The fax phone number for the organization where this application or proceeding is assigned is 571-270-4334.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
/RONALD EISNER/
Primary Examiner, Art Unit 2644